Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant argues 
Claim 20 is rejected under 35 U.S.C. § 101 as not directed to patent eligible subject matter. Applicant has amended claim 20 to recite "not consisting of a signal." Therefore, the rejection can be withdrawn. 

This argument is persuasive. 

Applicant argues 
For clarification, Applicant has added language to claim 1 about "the ordered map maps nucleotide symbol strings to positions in an overall ordering of data to be decoded," which finds example support at [0118] of the Application as published. As understood by Applicant, Organick clearly lacks such an arrangement. For example, FIG. 1c of Organick shows a decoding process and describes "cluster similar reads," but it does not involve placing solitary nucleotide strand in a map as part of decoding. The claim language specifies "overall ordering of data to be decoded." 
Therefore, claim 1 and its dependent claims, 2-8 and 10-12, are allowable over Organick. 

This argument is persuasive. 
Applicant argues 
. . .Organick does not provide sufficient guidance about how to determine whether a single string passes integrity verification as recited. This is not surprising because Organick relies on clustering. 
Finally, Applicant has amended claim 13 to clarify "responsive to determining that the nucleotide symbol string representing the solitary strand read by the sequencer passes integrity verification." 
Accordingly, claim 13 and its dependent claims, 14-19, are allowable over Organick. 


Claim 20 similarly recites "responsive to determining that the nucleotide symbol string representing the solitary nucleotide strand sequence read passes integrity verification," and is therefore also allowable at this time. 


These arguments are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159